                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MEGAN E. KIESSLING, et al.,

                        Plaintiffs,
                                                              CIVIL ACTION
        v.                                                    NO. 18-4281

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY,

                        Defendant.


                                           ORDER

       AND NOW, this 14th day of February 2019, upon consideration of Defendants’ Motion to

Dismiss Pursuant to Rule 12(b)(6) (Doc. No. 4) and Plaintiffs’ Response in Opposition (Doc. No.

5), and in accordance with the Opinion of the Court issued this day, it is ORDERED that

Defendant’s Motion to Dismiss (Doc. No. 4) is GRANTED. Count III of Plaintiffs’ Complaint is

DISMISSED without prejudice. Plaintiff is granted leave to file an amended complaint with

respect to Count III by March 7, 2019.

                                                   BY THE COURT:



                                                   / s/ J oel H. S l om sk y
                                                   JOEL H. SLOMSKY, J.
